OPINION
After a two day trial, a jury found Jessie L. Key guilty of Aggravated Assault, a lesser included offense of the charged offense, Felonious Assault. He was ultimately sentenced to fifteen months imprisonment. Key filed a notice of appeal, and in due course, his appointed appellate counsel filed an Anders brief, alleging that after thoroughly examining the record and the law, he concluded that there were no meritorious issues for appeal.
On July 12, 2002, we informed Key of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review. In his brief, appellate counsel even stated:
  "In fact, this was the closest thing to a technically perfect trial this attorney has ever seen, and if anything the court's few evidentiary rulings favored the defendant."
The judgment appealed from is affirmed.
FAIN, J. and GRADY, J., concur.